1. Drugs prevention and information (vote)
Segelström report
- Before the vote:
Member of the Commission. - (FR) Mr President, I would like to made a statement on behalf of the Commission before the vote.
As regards the measures for implementing the Parliament and Council Decision establishing for the period 2007-2013 the specific programme 'Drug prevention and information', the Commission agrees as an exceptional measure to transmit as swiftly as possible to the chairman of the competent committee the draft annual work programmes relating to this specific programme, in addition to sending them via the comitology register. The Commission will inform Parliament as soon as possible of any amendments made to the texts following the committee meetings.
Thank you, Commissioner Reding. As no motion to reject the common position has been tabled and there are no amendments, I declare the common position approved.